The defendant was charged with driving an automobile on a public highway while under the influence of intoxicating liquor and, after a trial before the court without a jury, was found guilty. On his application the court made an order granting him probation upon certain named conditions. The defendant made no motion for a new trial, but gave notice of an appeal from the order granting probation.
[1] Judgment has not been pronounced, the defendant having waived the same by application for probation (People v. DeVoe, 123 Cal.App. 233 [11 P.2d 26]), and the order granting probation, not being an order made after judgment, is not an appealable order (People v. Patello, 125 Cal.App. 480
[13 P.2d 1068]; People v. Noone, 132 Cal.App. 89
[22 P.2d 284]; People v. Von Eckhartsberg, ante, p. 1 [23 P.2d 819]).
[2] We may add, however, that the sole point raised on this purported appeal is that the evidence was insufficient to sustain a conviction in that, aside from the admissions and confessions of the appellant, the corpus delicti was not proven. We have examined the record, which is very brief, and are satisfied that the corpus delicti was sufficiently established by facts and circumstances other than the admissions and confessions of the defendant, and these admissions leave no doubt as to the guilt of the defendant.
The appeal is dismissed.
Marks, J., and Turrentine, J., pro tem., concurred.